I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/092176 (“Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is November 6, 2020. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The instant application is a reissue application of US Patent 10,122,389 (“’389 Patent”). The ‘389 Patent was filed as US application 14/959603 (‘603 application) on December 4, 2015, entitled “COMMUNICATION CIRCUIT FOR SUPPORTING COMMUNICATION FUNCTION AND ELECTRONIC DEVICE INCLUDING THE SAME.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘389 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘389 Patent.  Also based upon the Examiner’s independent review of the ‘389 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 

II. STATUS OF CLAIMS
The ‘389 Patent issued with claims 1-19 (“Patented Claims”).  The preliminary amendment of November 6, 2020, filed with this application adds claims 20-39.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-39 (“Pending Claims”).
b. Claims 1-39 are examined below (“Examined Claims”)


III. AMENDMENT OF 11/4/2020
	The amendment of November 6, 2020 to the claims and specification have been entered and considered.  

IV. PRIORITY AND CONTINUING DATA
The ‘389 patent has no domestic priority and claims priority under 35 USC 119(a) to Korean Application 10-2014-0174412, filed December 5, 2014.  Because the effective filing date is after March 16, 2013, the first to file provision of the AIA  for sections 35 USC 102, 103, and 112 will apply. 
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. REISSUE DECLARATION
	The declaration filed 11/6/2020 is approved.  

VI. CONSENT OF ASSIGNEE
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
Specifically, it is not clear that Minsu Kim, a principal engineer, has authority to act on behalf of the assignee.  Applicant should submit a new consent signed by someone with authority to act on behalf of the assignee.

VII. REJECTIONS UNDER 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 8, 14-19, 31, and 38 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected as being indefinite.  Specifically, claim 1 defines a RF module as having a front-end switching circuit, a duplexer, a transmit amplifier, a back-end switching circuit and a receive amplifier.  Claim 5 recites that there are a plurality of RF modules.  As such, each RF module has the features recited in claim 1.  Claim 7 recites additional features of the RF modules, but use some of the same elements.  As such, it is unclear whether the elements in claim 7 are in addition to the same elements recited in claim 5, through claim 1.  
	Claim 14 is rejected in that there is no antecedent basis for the receiver in line 11, as it was previously referred to as a transceiver.  
	Claims 31 and 38 are rejected in that band pass filter is spelled band path filter. 
	Claims 8 and 15-19 are rejected for being dependent on a rejected base claim.  

VIII. ART REJECTIONS
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lum US PG PUB 2013/0016633 in view of Rousu US PG PUB 20140295775, Khlat US PG PUB 2013/0250820, and Choksi US PG PUB 2014/0139042.


As to claim 1, Lum 2013/0016633 has a communication circuit (see figure 6) including an antenna 40C and an RF module (the remainder of the circuit).  The RF module includes a transmit amplifier 52 that amplifies signals from a transceiver 154, a front-end switching circuit 64HB, configured to connect to the antenna 40C, a duplexer 54, where the duplexer is located between the front-end switching circuit and the transmit amplifier.  The RF module further includes at least one back-end switching circuit 102, 104 and 106, and low noise receive amplifiers 60.  The amplifiers 60 are not located between the back-end switching circuit and the transceiver 154.  However, Rousu shows a similar circuit with the LNA 370-1 – 370-3 located between the back-end switching circuit and the transceiver (see paragraph [0066] and figures 3a-3g).  As such, it would have been obvious to modify Lum to locate the amplifier between the switching circuit and the transceiver, as it is merely the substitution of one known location for another.  Lum does not specifically state that the duplexers are part of a single duplexer, as opposed to being 4 separate duplexers.  However, Khlat 2013/0250820 shows in figure 6, and duplexer 64 that encompasses multiple duplexers, each with a different band, like that of Lum.  As such, it would have been obvious to modify Lum to use such a duplexer comprised of multiple duplexers, as it is merely the substitution of one known duplexer for another.  In addition, the transceiver does not include a mixer to mix the signals from the low noise receiver amplifier.  Choksi shows in figure 1 a transceiver 120 with mixers 161a and 161b to mix the multiband signals received.  As such, it would have been obvious to modify Lum to use such a mixer, to combine the signals in the different bands and produce a correct received signal.  
	 
	As to claim 4, Lum has a transmit band switching circuit 64LB that classifies and transmits the output of the transmit amplifier.  Furthermore, at least switch 64HB and the receive amplifier are integrated, as they are a single unit.  
	As to claim 11, Lum has a plurality of paths in figure 6, each with a receive amplifier 60 and a matching circuit (paragraph [0034]).  
	Claims 14 and 15 are rejected for the reasons given above with respect to claims 1 and 4.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lum in view of Rousu, Khlat, and Choksi, as applied to claims 1, 4, 11, 14 and 15 above, further in view of Malasani et al US PG PUB 2006/0292996.  


	The combination does not have a buffer between the receive amplifier and the transceiver.  However, Malasani shows such a buffer 712-2 in figure 7A.  As such, it would have been obvious to modify the combination to use such a buffer, as it is merely the substitution of one known signal processing scheme for another.  Alternatively, it is merely the selection of a well-known processing technique in the art.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lum in view of Rousu, Khlat, and Choksi, as applied to claims 1, 4, 11, 14 and 15 above, further in view of Ehyaie et al US PG PUB 2014/0152385.  

As to claim 3, Lum teaches in paragraph [0034] the use of matching circuitry between the antenna and transceiver.  It does not state where the matching circuitry is relative to the receive amplifier.  Ehyaie teaches in figure 1 a similar circuit with a matching circuit between the LNA and the transceiver.  As such, it would have been obvious to modify the combination to locate the matching circuitry between the LNA and transceiver, as it is merely the substitution of one known equivalent circuit construction for another.  

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lum in view of Rousu, Khlat, and Choksi, as applied to claims 1, 4, 11, 14 and 15 above, further in view of Granger-Jones et al US PG PUB 2014/0227982.  

	Lum has a plurality of back-end switching circuits 102 104 and 106 each with a receive amplifier.  However, the system is not a carrier aggregation system.  Granger-Jones teaches that a carrier aggregation improves bandwidth and data rates (see paragraph [0003]).  As such, it would have been obvious to modify the combination to use the CA method, to increase the data rates received.   



Claims 20, 22, and 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lum in view of Rousu, and Khlat.


As to claim 20, Lum 2013/0016633 has a communication circuit (see figure 6) including an antenna 40C and an RF module (the remainder of the circuit).  The RF module includes a transmit amplifier 52 that amplifies signals from a transceiver 154, a front-end switching circuit 64LB and 64HB, configured to connect to the antenna 40C, a duplexer 54, where the duplexer is located between the front-end switching circuit and the transmit amplifier.  The RF module further includes a plurality of one back-end switching circuits 102, 104 and 106, and a plurality of low noise receive amplifiers 60 one connected to each back-end switching circuit.  The amplifiers 60 are not located between the back-end switching circuit and the transceiver 154.  However, Rousu shows a similar circuit with the LNA 370-1 – 370-3 located between the back-end switching circuit and the transceiver (see paragraph [0066] and figures 3a-3g).  As such, it would have been obvious to modify Lum to locate the amplifier between the switching circuit and the transceiver, as it is merely the substitution of one known location for another.  Lum does not specifically state that the duplexers are part of a single duplexer, as opposed to being 4 separate duplexers.  However, Khlat 2013/0250820 shows in figure 6, and duplexer 64 that encompasses multiple duplexers, each with a different band, like that of Lum.  As such, it would have been obvious to modify Lum to use such a duplexer comprised of multiple duplexers, as it is merely the substitution of one known duplexer for another.  
In the combination then, there is a first path for a signal received at the antenna that includes a path through the front-end switching circuit 64HB, the duplexer 54 (the bottom one), through back-end switching circuit 106 and receive amplifier 60 (as modified by Rousu).  There is also a second path that includes a path through front-end switching circuit 64LB, duplexer 54 (the second from the top), back-end switching circuit 106, and receive amplifier 60 (as modified by Rousu).  
As to claim 22, each duplexer includes 2 bandpass filters connected to both the front-end and back-end circuits.  
	 Claims 27 and 31 are rejected for the reasons given above with respect to claim 20.  
	As to claim 28, the duplexers can be considered to be grouped in two subgroups, or quadplexers.  
	 As to claim 30, there are two quadplexers.  
	
Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lum in view of Rousu, and Khlat, as applied to claims 20, 22, 27, 28, 30, and 31 above, further in view of Granger-Jones.  

	Lum discusses throughout that each duplexer handles a different frequency band and that each front-end switch handles a different frequency band.  As such, the input signal has at least a first and second band.  However, the system is not a carrier aggregation system.  Granger-Jones teaches that a carrier aggregation improves bandwidth and data rates (see paragraph [0003]).  As such, it would have been obvious to modify the combination to use the CA method, to increase the data rates received.   

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lum in view of Rousu, and Khlat, as applied to claims 20, 22, 27, 28, 30, and 31above, further in view of Ehyaie.

As to claim 25, Lum teaches in paragraph [0034] the use of matching circuitry between the antenna and transceiver.  It does not state where the matching circuitry is relative to the receive amplifier.  Ehyaie teaches in figure 1 a similar circuit with a matching circuit between the LNA and the transceiver.  As such. It would have been obvious to modify the combination to locate the matching circuitry between the LNA and transceiver, as itis merely the substitution of one known equivalent circuit construction for another.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lum in view of Rousu, Khlat, and Ehyaie, applied to claim 25 above, further in view of Malasani et al.
 
	The combination does not have an amplifier between matching circuit and the transceiver.  However, Malasani shows such a buffer 712-2 that includes a differential amplifier in figure 7A (see paragraphs [0063]-[0064]).  As such, it would have been obvious to modify the combination to use such a buffer, as it is merely the substitution of one known signal processing scheme for another.  Alternatively, it is merely the selection of a well-known processing technique in the art.  

Claims 32-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lum in view of Rousu.


As to claim 32, Lum 2013/0016633 has a communication circuit (see figure 6) including an antenna 40C and an RF module (the remainder of the circuit).  The RF module includes a transmit amplifier 52 that amplifies signals from a transceiver 154, a front-end switching circuit 64LB and 64HB, configured to connect to the antenna 40C, a plurality of duplexers 54, where the duplexer is located between the front-end switching circuit and the transmit amplifier such that the first multiplexer (the second from the top in figure 6) forms a first signal path between transmitting amplifier 52 and switching unit 64LB and the third from the top multiplexer forms a second signal path between the amplifier 54 and the front-end switching circuit 64LB.  The RF module further includes a first back-end switching circuit 104 forming a third path between the second from the top duplexer and the transceiver, and a second back-end switching circuit 106 forming a fourth path between the third from top duplexer and the transceiver.  There are also a plurality of low noise receive amplifiers 60 one connected to each back-end switching circuit.  The amplifiers 60 are not located between the back-end switching circuit and the transceiver 154.  However, Rousu shows a similar circuit with the LNA 370-1 – 370-3 located between the back-end switching circuit and the transceiver (see paragraph [0066] and figures 3a-3g).  As such, it would have been obvious to modify Lum to locate the amplifier between the switching circuit and the transceiver, as it is merely the substitution of one known location for another.  
	As to claim 33, the multiplexers are duplexers.  
As to claims 34 and 35, the duplexers can be considered to be two groups, each connected to a switch 64LB and 64HB, or quadplexers connected 2 both the front and back-end switching circuits.  
As to claim 36, in the combination there is a first path for a signal received at the antenna that includes a path through the front-end switching circuit 64LB, the duplexer 54 (second from the top), through back-end switching circuit 104 and receive amplifier 60 (as modified by Rousu).  There is also a second path that includes a path through front-end switching circuit 64HB, duplexer 54 (the third from the top), back-end switching circuit 106, and receive amplifier 60 (as modified by Rousu).  
As to claim 38, each duplexer includes 2 bandpass filters connected to both the front-end and back-end circuits.  
	 	




Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lum in view of Rousu, as applied to claims 32-36, and 38 above, further in view of Granger-Jones 

	Lum discusses throughout that each duplexer handles a different frequency band and that each front-end switch handles a different frequency band.  As such, the input signal has at least a first and second band.  However, the system is not a carrier aggregation system.  Granger-Jones teaches that a carrier aggregation improves bandwidth and data rates (see paragraph [0003]).  As such, it would have been obvious to modify the combination as taught by Granger-Jones to use the CA method, to increase the data rates received.   




IX. ALLOWABLE SUBJECT MATTER
Claims 5, 6, 9, 10, 12, 23, 24, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 8, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 5-10 define over the art of record in that none of the art shows a plurality of RF modules connected to the antenna, each having the structure recited in claim 1.  
	Claim 12 defines over the art of record in that none of the art has the bypass circuit connected in parallel to the receive amplifier, where the circuit is turned on or off depending on the strength of the electric field.
	Claim 16 define over the art of record in that none of the art shows a plurality of RF modules connected to the antenna, each having the structure recited in claim 14.  
	Claims 17, 18, 23, 24, and 39 define of the art in that none of the art teaches the bypass circuit.  



X. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT L NASSER/Primary Examiner, Art Unit 3992  

CONFEREES:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992      

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992